Title: From Thomas Jefferson to James Taylor, Jr., 15 May 1804
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            Dear Sir
            Washington May 15. 1804.
          
          On the 25th. of March I had the pleasure of acknoleging the receipt of the pipe of Madeira forwarded to me, as also the box of Champagne, and mentioning that the latter was found good, I asked the favor of you to send me eight cases of it, say 480. bottles, requesting at the same time as early information as convenient whether I could get that quantity. not having heard from you, and the season for ordering it from France if I cannot get it in the country being now arrived, I beg the favor of a line from you informing me whether the supply desired can be had, and if it can that it may be forwarded here without delay.
          Accept my salutations and assurances of esteem & respect
          
            Th: Jefferson
          
        